United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 13, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 04-50005
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FERNANDO ANTONIO BONILLA,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-03-CR-153-1
                        --------------------

Before   REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Fernando Antonio Bonilla appeals his sentence for his

conviction for illegal reentry following deportation in violation

of 8 U.S.C. § 1326.

     Bonilla contends that the district court erred when it

increased his offense level by 16 levels because his deferred

adjudication for the Texas offense of injury to a child was not a

final felony conviction for purposes of U.S.S.G. § 2L1.2(b)(1)(A).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 04-50005
                               -2-

     A Texas deferred adjudication may be counted as a felony

conviction under U.S.S.G. § 2L1.2(b)(1).   United States v.

Valdez-Valdez, 143 F.3d 196, 203 (5th Cir. 1998).   Bonilla’s

attempt to distinguish his case from Valdez-Valdez is unavailing.

     The judgment of the district court is AFFIRMED.